Citation Nr: 1000179	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-09 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement of transportation costs related 
to the burial of the Veteran.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




REMAND

The Veteran had active military service from July 1943 to 
October 1945.  He died in April 2007; the appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a  May 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted burial and interment allowances, but 
denied entitlement to allowance for the cost of 
transportation of the Veteran's remains to the place of 
burial.  (Other issues were subsequently developed for 
appellate review, but the appellant's representative 
submitted a statement in November 2008 whereby all issues 
except the transportation expense issue were withdrawn from 
the appeal.)

The appellant at one time had requested a video conference 
hearing before a member of the Board.  She was notified in 
September 2009 that a video hearing had been scheduled in 
October 2009.  In response to that notification the appellant 
timely notified the RO that she preferred to wait for a 
future visit by a member of the Board.  See 38 C.F.R. 
§ 20.702(c) (2009).  

In September 2008, she also asked for a hearing before a 
decision review officer (DRO) at the RO.  It is not clear 
whether her subsequent request for a travel Board hearing was 
meant to replace the request for a DRO hearing.  This should 
be clarified.

Accordingly, the appellant's case is REMANDED to the RO for 
the following action:
	
1.  Contact the appellant and determine 
whether she still desires a hearing 
before a decision review officer at the 
RO.  If so, schedule the hearing and 
thereafter take action as appropriate, 
including the issuance of a supplemental 
statement of the case, if necessary.  

2.  Thereafter, schedule the appellant 
for a hearing before a member of the 
Board sitting at the RO, not a video 
hearing.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

